         Case 3:17-cr-00400-HZ         Document 177        Filed 04/10/19      Page 1 of 2




Matthew J. Kalmanson, OSB No. 041280
E-mail: mjk@hartwagner.com
HART WAGNER LLP
1000 S.W. Broadway, Twentieth Floor
Portland, OR 97205
Telephone: (503) 222-4499
Facsimile: (503) 222-2301

       Of Attorneys for Lisa J. Ludwig and
       Tiffany A. Harris




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

UNITED STATES OF AMERICA,                                                     No. 3:17-cr-00400-HZ

                                                           NOTICE OF LIMITED APPEARANCE
               Plaintiff,

       v.

JASON PAUL SCHAEFER,

               Defendant.


       Matthew J. Kalmanson and Hart Wagner LLP enter an appearance as counsel of record on

behalf of Lisa J. Ludwig and Tiffany A. Harris, for the limited purpose of filing and arguing their

motion to withdraw as stand-by counsel for Defendant Jason Paul Schaefer.

       Respectfully submitted this 10th day of April, 2019.

                                                 HART WAGNER LLP


                                           By: /s/ Matthew J. Kalmanson
                                               Matthew J. Kalmanson, OSB No. 041280
                                               Of Attorneys for Lisa Ludwig and Tiffany Harris

 Page 1 – NOTICE OF LIMITED APPEARANCE
         Case 3:17-cr-00400-HZ        Document 177        Filed 04/10/19     Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of April, 2019, I served the foregoing NOTICE OF

LIMITED APPEARANCE on the following parties at the following addresses:

       Lisa J. Ludwig
       Ludwig Runstein LLC
       333 SW Taylor Street, Suite 300
       Portland, OR 97204

       Tiffany A. Harris
       Tiffany A. Harris, Attorney at Law
       333 SW Taylor Street, Suite 300
       Portland, OR 97204

       Benjamin Tolkoff
       Natalie K. Wight
       William M. Narus
       US Attorney’s Office
       1000 SW Third Avenue, Suite 600
       Portland, OR 97204

by electronic means through the Court’s Case Management/Electronic Case File system.

       I further certify that on the 10th day of April, 2019, I served the foregoing NOTICE OF

LIMITED APPEARANCE on the following party at the following address:

       Jason Schaefer
       SWIS # 806826
       c/o MCDC
       1120 SW Third Avenue
       Portland, Oregon 97294

by mailing to him a true and correct copy thereof, certified by me as such, placed in a sealed

envelope addressed to him at the address set forth above, and deposited in the U.S. Post Office at

Portland, Oregon on said day with postage prepaid.


                                                   /s/ Matthew J. Kalmanson
                                                   Matthew J. Kalmanson, OSB No. 041280



 Page 1 – CERTIFICATE OF SERVICE
